Title: Jacob Roorda to John Adams: A Translation, 8 June 1782
From: Roorda, Jacob
To: Adams, John



Harlingen, 8 June 1782
Sir

I am very disappointed that we will not be able to have the honor of seeing you here with us, as stated in your very gracious letter of 16 May. And even though it stands to reason that your edifying presence will be required elsewhere, I would be remiss, however, if I did not fulfill my duty to tell you that the fireworks will take place on the 13th of the month, and at that same time, I will spare nothing to convince our well-intentioned Frieslanders of the good feeling that you have cultivated for our province.
Whatever great damage a pernicious war causes in part of the world, we take comfort in the hope that one day there will be a universal peace with our neighbors and, for us, with the ever injurious English, and that our trade and navigation will rise up like another phoenix from the ashes, and that the loss suffered by our republic will soon be recovered through trade with America.
I believe that I have already told you I am a merchant and banker with my brother-in-law at the firm of Roorda and Smit. If you would like to honor us with any commissions, you can be assured that nothing would be more agreeable to us, and we would execute them with all possible accuracy.
The nature of trade demands that it always expands. I hope with all my heart that your wise efforts will bring great successes to our republic and yours.
May heaven grant you all that is necessary to maintain true interest in your young republic and the incontestable right owed to each man born into a free country. May the all powerful spread his most precious blessings over the independent America and make it grow and flourish.
And if differences result in our ruination, and we find ourselves forced to bend under the tyranny of a monarchy, may heaven grant refuge in an independent America for all those who are accustomed to submit only to those commandments that are founded on true reason, in equity. Thank God through his providence that there has been, since the beginning of the world, someplace where freedom can be enjoyed.
I ask to be in your good graces and am with a deep respect, sir, your very humble and obedient servant,

Jacob Roorda

